          CaseCase
               5:20-cv-01117-TJM-ATB
                   MDL No. 2978 Document
                                     Document
                                         84 Filed
                                              9 Filed
                                                  02/05/21
                                                      02/11/21
                                                            PagePage
                                                                 1 of 5
                                                                      1 of 5




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: HOTEL BOOKING ACCESS FOR
INDIVIDUALS WITH DISABILITIES LITIGATION                                              MDL No. 2978


                                ORDER DENYING TRANSFER


        Before the Panel: Defendant in a now-dismissed Western District of Pennsylvania action
(Hotels and Stuff) moves under 28 U.S.C. § 1407 to centralize this litigation in the District of
Massachusetts. This litigation currently consists of 26 actions pending in eleven districts, as listed
on Schedule A. Since the filing of the motion, the Panel has been notified of 70 related federal
actions pending in eighteen districts. Defendants in a Western District of Pennsylvania action
(Beidman) support centralization in the District of Maryland. Plaintiffs in all actions and potential
tag-along actions oppose centralization. Defendants in the Western District of Texas Patel action
and the Western District of Wisconsin Rasmus d/b/a Harbor’s Edge Motel potential tag-along
action oppose centralization.

         On the basis of the papers filed, 1 we are not persuaded that centralization is necessary for
the convenience of the parties and witnesses or to further the just and efficient conduct of this
litigation. The actions on defendant’s motion 2 share allegations that various hotels do not comply
with the Americans with Disabilities Act (ADA), 42 U.S.C. § 12181, et. seq., and related
regulations because they provide insufficient information on their own websites, or supply
inadequate information to non-party booking websites, about accessible guest rooms and other
hotel features. Some factual overlap among the actions is not surprising, given that the plaintiffs,
who allege that they are ADA “testers” and are represented by common counsel, have filed highly
similar complaints in each case.
         We are not convinced that centralization will add substantial efficiencies to this litigation.
The circumstances of each hotel defendant’s purported violations likely will vary to a great


1
    All responding parties waived oral argument.
2
  Defendant’s motion arrives before us in an odd procedural posture—moving defendant’s case
has been dismissed, yet moving defendant continued to seek centralization. Following the
dismissal of its action, the Panel Clerk requested briefing from the parties on defendant’s authority
to continue to seek centralization under 28 U.S.C. 1407(c)(ii). Movant argued that it was
authorized to pursue centralization because it had an action pending at the time it filed its motion,
and it urged the Panel to order centralization on its own accord, as provided by Section 1407(c)(i).
We will exercise this authority and consider this matter.
       CaseCase
            5:20-cv-01117-TJM-ATB
                MDL No. 2978 Document
                                  Document
                                      84 Filed
                                           9 Filed
                                               02/05/21
                                                   02/11/21
                                                         PagePage
                                                              2 of 5
                                                                   2 of 5




                                               -2-

degree. 3 Each likely has different types of rooms, including different accessible rooms and unique
accessible (or non-compliant) features, and is subject to different requirements under the ADA.
Moreover, the information that the hotels posted on their own websites or provided to other third-
party sites likely varies.

         The actions do not appear to have required a significant amount of judicial attention to
date. In total, the Panel has been notified of 141 actions and potential tag-along actions brought
by plaintiff’s counsel. Ninety-six remain pending. This history of early dismissals and settlements
“suggests that the advantages centralization typically affords—i.e., reducing duplicative discovery
and motion practice, etc.—may not be relevant.” In re: ArrivalStar S.A. Fleet Mgmt. Sys. Patent
Litig., 802 F. Supp. 2d 1378, 1379 (J.P.M.L. 2011). Finally, transfer to another district may be
particularly inconvenient to certain hotel defendants which are the subject of pending motions for
default judgment. If needed, any discovery produced by the common plaintiffs could be shared
across the actions, and any decisions issued in one action can be consulted by other judges
presiding over similar actions.




3
  See In re Starbucks Corp. Access for Individuals with Disabilities Litig., 326 F. Supp. 3d 1370,
1371 (J.P.M.L. 2018) (denying centralization because most actions involved a different location”
and in light of “the unique circumstances in existence at that Starbucks at the time of plaintiff's
visits.”).
          CaseCase
               5:20-cv-01117-TJM-ATB
                   MDL No. 2978 Document
                                     Document
                                         84 Filed
                                              9 Filed
                                                  02/05/21
                                                      02/11/21
                                                            PagePage
                                                                 3 of 5
                                                                      3 of 5




                                              -3-

          IT IS THEREFORE ORDERED that the motion for centralization of these actions is
          4
denied.

                                         PANEL ON MULTIDISTRICT LITIGATION




                                                         Karen K. Caldwell
                                                             Chair

                                     Catherine D. Perry               Nathaniel M. Gorton
                                     Matthew F. Kennelly              David C. Norton
                                     Roger T. Benitez                 Dale A. Kimball




4
  Plaintiffs also request sanctions for what they characterize as defendant’s frivolous motion to
centralize. We deny their request.
     CaseCase
          5:20-cv-01117-TJM-ATB
              MDL No. 2978 Document
                                Document
                                    84 Filed
                                         9 Filed
                                             02/05/21
                                                 02/11/21
                                                       PagePage
                                                            4 of 5
                                                                 4 of 5




IN RE: HOTEL BOOKING ACCESS FOR
INDIVIDUALS WITH DISABILITIES LITIGATION                        MDL No. 2978


                                       SCHEDULE A

           District of District of Columbia

     SARWAR v. 1061 31ST STREET LLC, C.A. No. 1:20−02601
     SARWAR v. TUDOR LP, C.A. No. 1:20−02775

           Middle District of Georgia

     SARWAR v. OMKAR RAJ 2017 LLC, C.A. No. 3:20−00099

           Northern District of Georgia

     SARWAR v. CHATUGE RESORT, INC., C.A. No. 2:20−00215

           Southern District of Georgia

     SARWAR v. JAY NIDHI INC., C.A. No. 5:20−00124

           Central District of Illinois

     SARWAR v. ELIM KE, INC., C.A. No. 2:20−02273

           District of Maine

     SARWAR v. AUBURN FIRESIDE INN LLC, C.A. No. 2:20−00355

           District of Maryland

     SARWAR v. LAVALE HOSPITALITY LLC, C.A. No. 1:20−02668
     SARWAR v. HOTEL GUNTER 2018 LLC, C.A. No. 1:20−02829

           District of Massachusetts

     SARWAR v. R.F. DALY REALTY LLC, C.A. No. 1:20−11774
     SARWAR v. AARIA HOSPITALITY LLC, C.A. No. 1:20−11779
     SARWAR v. HYANNIS TRAVEL INN REALTY TRUST, C.A. No. 1:20−11780
     SARWAR v. BOXBOROUGH REGENCY LLC, C.A. No. 1:20−11783
     SARWAR v. CONCORD'S COLONIAL INN ONE, LLC, C.A. No. 1:20−11850
     SARWAR v. THE WAGON WHEEL MOTEL INC., C.A. No. 3:20−11782
CaseCase
     5:20-cv-01117-TJM-ATB
         MDL No. 2978 Document
                           Document
                               84 Filed
                                    9 Filed
                                        02/05/21
                                            02/11/21
                                                  PagePage
                                                       5 of 5 of 5

                                      -A2


      District of New Jersey

SARWAR v. BIPIN−SETH INC., C.A. No. 2:20−12744

      Northern District of New York

SARWAR v. DOBBINS REAL ESTATE, LLC, C.A. No. 1:20−01111
SARWAR v. PATEL, C.A. No. 5:20−01117
SARWAR v. ESA 0504 INC., C.A. No. 5:20−01174
SARWAR v. TOWN HOUSE MOTOR INN, INC., C.A. No. 6:20−01060
SARWAR v. RESORT HOLDINGS LP LLC, C.A. No. 8:20−01161
SARWAR v. WALDY, C.A. No. 8:20−01173

      Western District of Texas

SARWAR v. AJNISHA BUILDERS, LLC, C.A. No. 5:20-01098
SARWAR v. MINU, LLC, C.A. No. 5:20-01165
SARWAR v. PATEL, ET AL., C.A. No. 7:20-00239
